Title: To Thomas Jefferson from Thomas Nelson, 22 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Williamsburg Jany. 22. 1781

I am just favoured with yours of the 20th. Instant inclosing your Proclamation respecting those who have been paroled, which shall be strictly adhered to.
We have hitherto made use of Meal for the Soldiers, and shall continue this Practice as long as we can be regularly supplied with it; but it would be proper to have some Flour on hand for fear of a Disappointment in the other Article. I received a Letter from Mr. Page two Days ago, informing me that Col. Peyton could procure 240 Stands of fine Arms at Baltimore for £190 ⅌ Stand, which is much below the Price allowed for them in this State. As we are in Want of Arms, I desired that they might be procured, but the Difficulty will be to pay for them. I am told that the Corn at Cumberland  is to be carried over to Richmond. May I take the Liberty of suggesting to you the Expence which will attend the conveying this Grain from Cumberland to Newcastle by Water, and from Newcastle to Richmond by Land. A Gentleman well versed in these Matters assures me that it will exceed £100 ⅌ Barrel, and after all the Corn will be scarcely fit for Use. I have been under the Necessity of ordering two Flat-Loads of it down to this Post, which I am told is spoilt. I would also take the Liberty of suggesting another Matter to you, that is the Necessity of calling the Assembly. From disagreeable Experience I am convinced that the Defence of this Country must not rest on the Militia under its present Establishment. They have been so much harassed lately that they would give nearly half they possess to raise Regulars, rather than be subject to the Distresses they feel at leaving their Plantations and Families. We have been obliged to call out the whole of the Militia from several Counties, some of whom I have not been able to discharge for Want of Men to relieve them. I am order’d by Baron Steuben to keep in this Neck 1000 or 1200 Men, and were I to discharge the Men who were on Duty the last Invasion, which I confess they have a Right to claim, I should not have one third of that Number. Many of the paroled Men of Elizabeth City have taken up Arms, and others will do so if they can be supported. This I am about to do with a light Corps.
There are many things which the Service requires to be done, which cannot be effected for Want of Money. If the State of the Treasury will admit of it, I must therefore request that the Quarter Master be furnished with some. Mr. Brooke, who is going to Richmond for the Purpose of drawing Money for the Artillery, may be safely entrusted with it.
I am, with the greatest Respect, dear Sir, Your mo: Obedt. & very hble Servt.,

Thos Nelson. Jr. B.G.

